 Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


JOHN DOE,
Plaintiff                                       :       CIVIL ACTION NO.
                                                :       3:20-cv-00092-MPS
                                                :
       v.                                       :
                                                :
UNIVERSITY OF CONNECTICUT,
et al.,                                         :
Defendants                                      :       April 27, 2020


                     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
              PETITION FOR REASONABLE ATTORNEY’S FEES AND COSTS

        The Defendants respectfully submit this opposition to the Plaintiff’s Petition for

Reasonable Attorney’s Fees and Costs. The Defendants oppose the plaintiff’s petition on the

grounds that: 1) the plaintiff is not entitled to fees associated with the first disciplinary hearing;

2) the records do not provide sufficient detail to justify payment; 3) the amount of fees requested

should be reduced by seventy-five percent due to the plaintiff’s limited and partial success; 4)

any payment should be offset by the amount of fees already collected by the plaintiff’s counsel;

5) the hourly rate requested is not reasonable given the market rate, plaintiff’s counsel’s level of

experience and the clerical nature of many tasks; 6) many of the fees sought for the second

hearing are not reasonable; and 7) the fees claimed for the fees application must be reduced to be

proportionate to the total award.

I.      INTRODUCTION

     The plaintiff has submitted a petition for attorney’s fees and costs pursuant to 42 U.S.C.

Section 1988(b), (“Section 1988(b)”). Doc. 35. Plaintiff alleges that the Consent Order “entitles

Plaintiff, as prevailing party”, to recover such fees and costs. Doc. 35, p. 1 of 2. Plaintiff has
 Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 2 of 21



misstated the Consent Order and the defendants’ position regarding such costs and fees. The

Consent Order plainly states that the Defendants “acknowledge that the plaintiff asserts that he is

a prevailing party pursuant to 42 U.S.C. 1988(b). The University takes no position and will defer

to this court’s judgment on that issue. The University reserves the right to object to the amount

and reasonableness of any application for attorney’s fees made to this court by the Plaintiff.”

Doc. 29-1, p. 4 of 9, para. 14. Therefore, prior to awarding any fees or costs, this court must

make the threshold finding that the plaintiff is a prevailing party under Section 1988(b).

      Assuming arguendo that this court makes such a finding, this only establishes the plaintiff’s

“eligibility for, not his entitlement to, an award of fees.” LeBlanc-Sternberg v. Fletcher, 143

F.3d 748, 758 (2d Cir. 1998), citing Farrar v. Hobby, 506 U.S. 103, 114, 113 S.Ct. 566, 121

L.Ed.2d 494 (1992); Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 76 L.Ed.2d 40

(1983). “The district court retains discretion to determine, under all the circumstances, what

constitutes a ‘reasonable’ fee, and in appropriate circumstances the court may conclude that,

even though a plaintiff has formally prevailed, no award of fees to that plaintiff would be

reasonable.” LeBlanc-Sternberg, 143 F.3d at 758. (Citations omitted.)

      For the reasons set forth herein, the court should deny or reduce the fees and costs submitted

in the plaintiff’s petition because they are not reasonable.

II.      ARGUMENT

         A.      The plaintiff is not entitled to fees associated with the first disciplinary
                 hearing.

         The attorney’s fees claimed for time spent on the first disciplinary hearing are not

permitted under Section 1988(b) because the proceeding was not one to enforce a civil rights

claim and the plaintiff has failed to identify any discrete portion of the costs for that proceeding




                                                   2
 Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 3 of 21



that was either “useful” or “necessary” to obtain the result achieved in the civil rights litigation.

Therefore, those fees, $33,570.00, should be denied. Doc. 35-1, p. 11 of 23.

       “Section 1988 permits attorney’s fees for time “reasonably expended in litigation.” Webb

v. Bd. of Educ. of Dyer Cty, 471 U.S. 234, 241 (1985), citing Hensley, 461 U.S. at 433. The

Supreme Court has held that this includes time spent on administrative proceedings required to

enforce a civil right claim prior to the litigation. North Carolina Dep’t of Transportation v.

Crest St. Cmty. Council, Inc., 479 U.S. 6, 15, 107 S.Ct. 336, 93 L.Ed.2d 188 (1986) (Emphasis

added.). An example of such a situation is a Title VII discrimination suit that requires

exhaustion of administrative remedies prior to litigation. See Webb 471 U.S. at 241(noting that

attorney fees for administrative proceedings were reasonable where “the statute that authorized

fees, Title VII, also required a plaintiff to pursue available state administrative remedies”).

       However, the Supreme Court has also held that, when the administrative proceeding is

not one to enforce civil rights, as in this case, in order to demonstrate that any of the fees

associated with that proceeding are compensable under Section 1988, the plaintiff must show

that a discrete portion of the work in the earlier proceeding was “both useful and of a type

ordinarily necessary” to advance the civil rights litigation. N. Carolina Dept. of Transp., 479

U.S. at 15 (emphasis added). See also Chabad Lubavitch of Litchfield County, Inc. v. Litchfield

Historical Dist. Com’n., 934 F.3d 238, 244 (2d Cir. 2019).

       The Second Circuit has applied the North Carolina test to claims for attorney’s fees

under Section 1988(b). In Cullen v. Fliegner, 18 F.3d 96 (2d Cir. 1994), the Second Circuit

affirmed a district court’s award for a limited amount of fees associated with a discrete portion of

the work product from an administrative proceeding. Id. at 106. In that case, the plaintiff had

sought an injunction prohibiting a school’s disciplinary proceeding against him. See id. at 101.




                                                  3
 Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 4 of 21



Although the disciplinary proceeding was not one to enforce the plaintiff’s civil rights, the

District Court awarded attorney’s fees for a discrete portion of the total fees associated with the

disciplinary proceeding on the grounds that the specific and limited tasks identified by the

plaintiff were both useful and necessary to the federal litigation. See id. at 106. The Second

Circuit affirmed explaining that the prevailing plaintiff had “appropriately excluded from his

request those fees incurred that were particular to the disciplinary proceeding and could not be

transferred to the district court action.” Id. The Court found that the plaintiff had identified the

hours that satisfied the “discrete portion” North Carolina test. Id.

       The Second Circuit faced the question again in Chabad Lubavitch of Litchfield County,

Inc. v. Litchfield Historical Dist. Com’n., 934 F.3d at 245. In that case, as in Cullen, the

administrative proceeding was not one to enforce a civil right. Id. Unlike the Cullen plaintiff,

however, the Chabad plaintiff applied for all fees associated with the underlying proceeding

without separating any discrete portion of fees that were “necessary” and “useful” under the

North Carolina test. Id. The Second Circuit affirmed the District Court’s denial of all the fees

associated with the administrative proceeding holding that the plaintiff had failed to give the

district court the basis it needed to make even a partial award of fees for the administrative

proceedings. Id.

       The disciplinary proceeding in this case was not a proceeding to enforce the plaintiff’s

civil rights claim. As in Cullen and Chabad, the alleged violation occurred as a result of the

administrative proceeding, rather than prior to it. Therefore, the plaintiff had the burden to

identify a discrete portion of fees from the disciplinary proceeding that were “useful” and

“necessary” to the civil rights litigation as required under the North Carolina test. Chabad, 934

F.3d at 244-45. The plaintiff here failed to make any such showing. Instead, as in Chabad, he




                                                  4
 Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 5 of 21



has claimed that all fees associated with the first disciplinary hearing are compensable. Having

failed to meet the North Carolina discrete portion test, his claim fails.

        The plaintiff argues that the disciplinary hearing in this case was mandated by state and

federal law, and, therefore, that his fees for the disciplinary hearing are compensable under

Section 1988. See p.15-16. The plaintiff misconstrues the distinction the courts have drawn

between administrative proceedings required to enforce civil rights claims prior to litigation, and

administrative proceedings that give rise to a civil rights claim based on a decision by an

administrative agency. The District Court in Chabad explained the difference.

        Although it is true, in a sense, that the administrative proceeding below
        necessarily preceded this action, the proceedings were necessary only insofar as
        the result of the administrative proceeding constituted the action giving rise to this
        case. Thus, compared to a Title VII action, the Commission proceedings are more
        akin to an unlawful termination of an employee than to state administrative
        proceedings following that termination. A plaintiff is not entitled to attorney fees
        for proceedings that take place before a violation of its rights has occurred.
        Therefore, the court concludes that the Chabad is not entitled to attorney fees for
        the representation before the Commission.

Chabad Lubavitch of Litchfield County, Inc. v. Borough of Litchfield, Connecticut, No. 3:09-CV-

1419 (JCH), 2018 WL 2332075, at *8, aff'd sub nom. Chabad Lubavitch of Litchfield County,

Inc. v. Litchfield Historic Dist. Comm'n, 934 F.3d 238 (2d Cir. 2019).

        The disciplinary hearing in this case was not one to enforce a civil right. In fact, the

plaintiff’s alleged civil rights claim did not arise until the hearing panel reached a decision in the

disciplinary proceeding. Given that the disciplinary proceeding was not one to enforce a civil

right, and given that the plaintiff failed to identify a discrete portion of the fees for the

disciplinary proceeding that were associated with work that was useful and necessary to the

federal litigation, the fees for the underlying administrative proceeding are not compensable

under Section 1988(b) and should be denied.




                                                    5
 Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 6 of 21



       B.       The amount of attorney’s fees requested must be reduced because the
                records do not provide sufficient information to justify payment.

       A number of plaintiff’s counsel's time entries must be excluded because they do not

provide sufficient information to comply with the Second Circuit's requirement of specificity that

the records include “the date, hours expended, and nature of the work done.” N.Y. State Ass'n for

Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1154 (2d Cir. 1983) (“All applications for

attorney's fees ... should normally be disallowed unless accompanied by contemporaneous time

records indicating, for each attorney, the date, the hours expended, and the nature of the work

done.”); McCann v. Coughlin, 698 F.2d 112, 131 (2d Cir. 1983) (“Fee awards ... must be made

on the basis of adequate documentation.”) While it is not necessary to know the exact number of

minutes spent nor the precise activity to which each hour was devoted, the request in this case

combines various tasks into overlapping and vague time entries and, consequently, does not

adequately identify the time spent on particular tasks, thereby making it impossible to decipher

how much time was actually spent on each task contained in the entries. Based on the

inadequate records, the costs should be denied, or drastically reduced, as they are too vague and

overly broad.

       “[T]he fee applicant bears the burden of establishing entitlement to an award and

documenting the appropriate hours expended and hourly rates.” United States v. Keshner, 794

F.3d 232, 235 (2d Cir. 2015) (citation omitted). “[A]ttorneys are required to keep and submit

contemporaneous records with their fee applications, absent unusual circumstances outside the

attorney’s control.” Restivo v. Hessemann, 846 F.3d 547, 591 (2017). The Court has discretion

to reduce the hours billed in situations where the time entries are vague and overly broad. See

Kirsch v. Fleet St., Ltd., 148 F.3d 149, 172-73 (2d Cir. 1998) (district court has discretion to

“deduct a reasonable percentage of the number of hours claimed as a practical means of


                                                  6
 Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 7 of 21



trimming fat from a fee application,” for “excessive, redundant, or otherwise unnecessary”

entries, or for “vagueness, inconsistencies, and other deficiencies in the billing records”).

       While block billing is not disallowed in the Second Circuit Court, such billing is

objectionable when the “commingling of activities within one time entry impedes the court’s

efforts to evaluate the reasonableness of any of the listed activities.” Miroglio S.P.A. v. Conway

Stores, Inc., 629 F. Supp. 2d 307, 313-14 (S.D.N.Y. 2009) (citations omitted). Courts have

reduced fees where block billing “render[ed] it difficult to determine whether, and/or the extent

to which, the work done by [the prevailing party's] attorneys [was] duplicative or unnecessary,”

Sea Spray Holdings, Ltd. v. Pali Fin. Group, Inc., 277 F.Supp.2d 323, 326 (S.D.N.Y.2003), or

where the time entries “fail[ed] to adequately differentiate tasks that are compensable at different

rates [ ] and ... combine[d] compensable and non-compensable tasks into single entries,”

Williamsburg Fair Hous. Comm. v. N.Y. City Hous. Auth., No. 76 Civ. 2125, 2005 WL 736146,

*10 (S.D.N.Y. Mar. 31, 2005). Although it is unnecessary for [fee applicants] to identify with

precision the amount of hours allocated to each individual task, attorneys seeking reimbursement

“must provide enough information for the [c]ourt, and the adversary, to assess the reasonableness

of the hours worked on each discrete project,” Themis Capital v. Democratic Republic of Congo,

No. 09-CV-1652, 2014 WL 4379100, at *7 (S.D.N.Y. Sept. 4, 2014), reconsideration denied,

2014 WL 4693680 (S.D.N.Y. Sept. 22, 2014).

       The time entries set forth in the application pending before this court are vague and so

entangled that they prevent the Court from meaningfully reviewing whether the time spent on

each task was excessive. In fact, most of the specified time entries contain numerous actions

taken by counsel and do not apprise the Court or the defendants of the subject matter of the tasks

performed. “If ‘the time records submitted in support of a fee application lack sufficient




                                                  7
 Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 8 of 21



specificity for the Court to assess the reasonableness of the amount charged in relation to the

work performed, the Court is justified in reducing the hours claimed for those entries.’ ”

Williamsburg, 2005 WL 736146, at *9 (citation omitted). The courts in this circuit have found

that “vague entries such as ‘conference with’ or ‘call to’ a specific person” generally lack

sufficient specificity, while “time entries that refer to unspecified communications with

unidentified ‘outside counsel’ or ‘colleagues' ” are “plainly inadequate.” Tucker v. City of New

York, 704 F.Supp.2d 347, 356 (S.D.N.Y.2010) (citations omitted); see also Williamsburg, 2005

WL 736146 at *10 (finding time entries that “fail[ed] to indicate the subject matter of telephone

calls, conferences, and documents reviewed and drafted, or otherwise provide context by

referring to specific issues or events in the case” impermissibly vague); People ex rel. Vacco v.

Rac Holding, Inc., 135 F.Supp.2d 359, 364 (2001) (reducing a fee award based on impermissibly

vague time entries that “indicate[d] merely that a phone call was made or a meeting attended

without describing the nature of the discussions therein”).

       Many of Counsel’s time entries related to the litigation omit any reference to specific

issues or subject matter and rely on generic descriptions, such as “draft complaint”, “draft counts

of complaint”, and “finalize all papers”. Document 35-7, pp. 2-3. The plaintiff fails to provide

any information regarding how much time and research were spent on the variety of issues

presented in the Complaint. It was counsel’s burden to identify the general subject matter of his

claimed expenditures in order to provide the Court with an adequate basis for reviewing the

reasonableness of his claimed hours.

       Further, the plaintiff seeks attorney’s fees for time spent amending the complaint

following instructions by the court that the Section 1983 count, Count II, had not named the

appropriate parties. See Doc. 35-7, p. 3/12, Time entry dated 1/23/20. Given that the failure to




                                                 8
 Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 9 of 21



properly draft the complaint was the plaintiff’s counsel’s error, these costs are not compensable

under Section 1988.

       C.      The claim for attorney’s fees and costs should be reduced by seventy-five
               percent due to the plaintiff’s limited and partial success on only one of four
               counts.

       The complaint sets forth four counts, a Fourteenth Amendment procedural due process

claim under Section 1983, a Title IX claim based on erroneous outcome, a breach of contract

claim, and a breach of a covenant of good faith and fair dealing. The court’s decision to grant

the TRO was based solely on the likelihood of success of only one of the four counts, the

procedural due process claim. The court did not base its decision on, nor did it address, any of

the remaining three counts. The limited success achieved by the plaintiff is also evidenced by

the Consent Order’s failure to grant any of the relief requested in the Complaint. As such, to the

extent the court finds that the plaintiff prevailed, such success was limited. Because the

remaining three counts were not successful, were based on entirely distinct legal theories, and

would have relied on significantly different evidence, the claim for attorney’s fees should be

reduced by seventy-five percent (75%) to reflect the plaintiff’s limited and partial success.

       Courts have the discretion to reduce the attorney’s fees requested where a plaintiff has

only achieved limited or partial success. “If ... a plaintiff has achieved only partial or limited

success, the product of hours reasonably expended on the litigation as a whole times a reasonable

hourly rate may be an excessive amount.” Hensley, 461 U.S. at 436, 103 S.Ct. 1933. This will be

true even where the plaintiff's claims were “interrelated, non-frivolous, and raised in good faith.”

Id. “In determining whether a fee reduction is appropriate, ‘the most critical factor is the degree

of success obtained,’ and courts should consider whether the plaintiffs ‘achieve[d] a level of

success that makes the hours reasonably expended a satisfactory basis for making a fee award.’ ”




                                                  9
Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 10 of 21



Healey v. Leavitt, 485 F.3d 63, 72 (2d Cir. 2007), quoting Hensley, 461 U.S. at 434. “Both ‘the

quantity and quality of relief obtained,’ as compared to what the plaintiff sought to achieve as

evidenced in her complaint, are key factors in determining the degree of success achieved.”

Barfield v. N.Y.C. Health & Hosps. Corp., 537 F.3d 132, 152 (2d Cir. 2008).

       In this case, the relief obtained through the Consent Order compared to the relief sought

in the Complaint, demonstrate that the plaintiff’s success was only limited and partial. The

plaintiff entered into a Consent Order pursuant to which the defendants agreed to provide a new

disciplinary hearing. The Consent Order does not guarantee any particular result arising from

the hearing, nor does it address any of the issues raised in the Title IX or contract based

allegations. Instead, it is intended to ensure that the procedural due process rights of both parties

to the proceeding are protected. This result, a new hearing, was not included in the list of relief

set forth by the plaintiff in the Complaint. Complaint, Prayer for Relief. In fact, the Consent

Order did not award any of the requested relief sought by the plaintiff. The plaintiff’s limited

“success”, when measured against the relief he sought, as evidenced in the Complaint, compels a

reduction in the fees sought in this application.

       The court is also compelled to reduce the fees because the unsuccessful counts of the

Complaint, the Title IX and contract based claims, were legally and factually distinct from the

procedural due process claim. In deciding whether to reduce a fee award based on limited

success, a court should consider whether the plaintiff obtained relief on claims that were legally

and factually discrete from those on which he failed to obtain relief. K.L. v. Warwick Valley

Central Sch. Dist., 584 Fed.Appx. 17, 19 (2d Cir. 2014). The congressional intent to limit

awards to prevailing parties requires that unrelated claims be treated as if they had been raised in

separate lawsuits, and therefore no fee may be awarded for services on the unsuccessful claims.




                                                    10
Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 11 of 21



Hensley, 461 U.S. at 435. In this case, the unsuccessful claims, one based in Title IX and two

alleging contract based claims, are unrelated to a procedural due process claim. They are based

on different legal theories and involve facts unique to those claims. Failure to obtain relief on

these three counts compels this court to deny compensation for fees and costs associated with

those counts.


       The Title IX claim would have required the plaintiff to produce evidence of a gender bias

and culture at the university that infiltrated the disciplinary hearing process resulting in an

erroneous outcome. For example, the plaintiff alleged that UConn engaged in a “pattern and

practice” of selectively enforcing Title IX. Doc. 1, Complaint, Para. 169. He specifically

alleged that UConn has initiated proceedings against male students other than the plaintiff,

demonstrating a bias against male students. Id. He also alleged that there was an atmosphere of

pressure against male students. Doc. 1, Complaint Para. 166. Further, he alleged that the

defendants had retaliated against him. Doc. 1, Complaint Para. 171. In order to succeed on the

Title IX claim based on the allegations, the plaintiff would have had to present evidence to prove

each of these allegations. This would have required facts not relevant to the procedural due

process claim. As such, the Title IX claim was both legally and factually distinct from the

procedural due process claim.


       The two contract based counts also involve legal theories and facts outside of the

procedural due process issue as well. First, both contract claims would have faced an Eleventh

Amendment immunity defense, a legal hurdle involving issues unrelated to a procedural due

process claim. Second, the contract claims raise factual issues outside of those relevant to the

procedural due process claim. For example, in Count IV, the plaintiff alleges that the defendants




                                                  11
Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 12 of 21



demonstrated a bias in factor of “victims” and “survivors”. Doc. 1, Complaint, Para. 178. Proof

of such bias would have required evidence not relevant to due process issues.


       Further, Section 1988(b) does not allow a court to award fees and costs for contract

claims. The provision is limited to actions to enforce civic rights legislation, specifically

“sections 1981, 1981a, 1982, 1983, 1985, and 1986 of this title, title IX of Public Law 92-318,

the Religious Freedom Restoration Act of 1993, the Religious Land Use and Institutionalized

Persons Act of 2000, title VI of the Civil Rights Act of 1964, or section 12361 of Title 34.” 42

U.S.C.A. § 1988(b). “The general purpose … of Section 1988(b) is to permit plaintiffs with

valid claims to attract effective legal representation and thereby to encourage private

enforcement of civil rights statutes, to the benefit of the public as a whole.” Green v. Torres, 361

F.3d 96, 100 (2d Cir.2004) (internal quotation marks and citation omitted). Neither the explicit

language nor the purpose of the statute allows a court to award attorney’s fees for contract

claims. Two of the four counts in the plaintiff’s complaint are based in contract law, and,

therefore, any fees for these claims are not compensable under Section 1988.


       Given that the three claims that were not successful involve both legal theories and facts

beyond those involved in the procedural due process claim, the court should reduce the fees to

accurately reflect that any success was limited to only one of the four counts. Hensley warns that

“‘[t]here is no precise rule or formula’ for adjusting the lodestar to account for limited success...

As the Supreme Court explained, ‘[t]he district court may attempt to identify specific hours that

should be eliminated, or it may simply reduce the award to account for limited success. The court

necessarily has discretion in making this equitable judgment.” Green, 361 F.3d at 99, citing

Hensley, 461 U.S. at 436. Courts have applied across-the-board reductions due to limited

success. L.I. Head Start Child Dev. Servs., Inc. v. Economic Opportunity Com’n of Nassau


                                                 12
Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 13 of 21



County, Inc., 865 F. Supp. 2d, 284, 297 (2012) (collecting cases); see also Murray v. Coleman,

232 F. Supp. 3d 311, 317-18 (W.D.N.Y. 2017) (holding that a 50% reduction of warranted under

§ 1988 in a public employee's § 1983 action alleging First Amendment retaliation); Sanchez v.

First Class Home Improvement, LLC, 2019 WL 4593484, at *7 (applying a reduction of 35% for

limited success).


       Given that the plaintiff did not succeed on three of the four counts, and that each of the

three unsuccessful counts would have required facts and legal argument distinct and separate

from the issues raised by the procedural due process claim, the court should reduce any

attorney’s fees award by seventy-five percent (75%).


               D.      The attorney’s fees requested should be offset by the payments
                       already received by counsel.

       The plaintiff’s fee request should be offset by the plaintiff’s payments to counsel made

pursuant to the agreement between Allen Law LLC and the plaintiff’s parents. See Doc. 35-1, p.

6 of 23; Doc. 35-5, p. 4 of 11, Para. 14. While the plaintiff’s counsel concedes that he received

payments for his work up until November of 2019, he does not account for such payments in his

calculation of fees, nor does he attest that he will return any payments to the plaintiff if the court

awards payment for any costs or fees already paid by the plaintiff.


       Double payment of attorney fees and costs are per se not “reasonable” under Section

1988. Although the statute is intended to deter civil rights violation and provide access to courts

to those who might otherwise be economically unable to seek redress of fundamental violations,

double recovery of attorney’s fees and costs does not further this purpose. Instead, it simply

provides a windfall to attorneys.




                                                  13
Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 14 of 21



       Courts within this Circuit have been reluctant to award such a financial bonus for an

attorney. See Wright v. City of New York, 283 F. Supp. 3d 98, 107-08 (S.D.N.Y. 2017) (reducing

attorney’s fees by the amount paid pursuant to a contingent fee agreement unless and until

counsel forgoes payment under contingent agreement); Laster v. Cole, No. 99–CV–2837 (JG),

2000 WL 863463, at *2 (E.D.N.Y. June 23, 2000) (finding “this form of double recovery

unnecessary” and reducing attorneys' fees by the amount specified in the retainer agreement

where both a fee-shifting statute and a retainer agreement were at play); Richards v. New York

City Bd. of Educ., No. 83 Civ. 7621 (CBM), 1988 WL 70209, at *4, 1988 U.S. Dist. LEXIS

6121, at *14–15 (S.D.N.Y. June 27, 1988) (holding that fee shifting statutes “were not designed

as a form of economic relief to improve the financial lot of attorneys”). See also Corder v.

Brown, 25 F.3d 833, 839 (9th Cir.1994) (holding that district court abused its discretion by not

offsetting the attorney's fee award by the amount already paid in settlement by the other two

defendants; without the offset, plaintiffs would receive an improper windfall).

       Given that the plaintiff concedes that counsel for the plaintiff received payments for his

services up to November of 2019, any claim for a second payment for this time is per se

“unreasonable” and, therefore not compensable under Section 1988(b). The court should offset

any payment awarded by the amount paid by the plaintiff’s parents. Such reduction requires

plaintiff’s counsel to provide accurate accounting of any such payments.


               E.     Based on the prevailing hourly rate for an attorney of similar
                      experience, plaintiff’s counsel’s claimed hourly rate of $450.00 is
                      unreasonable.

        “[R]easonable fees under [Section] 1988 are to be calculated according to the prevailing

market rates in the relevant community, regardless of whether plaintiff is represented by private

or nonprofit counsel.” Tsombanidis v. City of W. Haven, Connecticut, 208 F. Supp. 2d 263, 272



                                                14
Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 15 of 21



(D. Conn. 2002), aff'd sub nom. Tsombanidis v. W. Haven Fire Dep't, 352 F.3d 565 (2d Cir.

2003). In determining the reasonable hourly rates to be applied, courts look to the market rates

“prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience, and reputation.” Gierlinger v. Gleason, 160 F.3d 858, 882 (2d Cir. 1998) (quoting

Blum, 465 U.S. at 896, n.11, 104 S.Ct. 1541). Further, “[i]t is well-established that the prevailing

community a district court should consider ... is normally the district in which the court sits.”

Reiter v. MTA New York City Transit Auth., 457 F.3d 224, 232 (2d Cir. 2006) (internal quotation

marks omitted). To determine whether a fee is reasonable, a court may take “judicial notice of

the rates awarded in prior cases and the court's own familiarity with the rates prevailing in the

district.” Farbotko v. Clinton Cty. of N.Y., 433 F.3d 204, 209 (2d Cir. 2005).


       The plaintiff seeks an hourly rate of $450.00. Given the rate awarded by District Courts

in Connecticut to other attorneys involved in civil rights litigation, this rate is unreasonable. In

Goff v. Chivers, the District Court determined that an hourly rate of $350.00 an hour was

reasonable for an attorney who had approximately twenty-five years of experience, including

trying approximately ninety cases to verdict. Goff v. Chivers, No. 3:15CV00722(SALM), 2017

WL 2896022, at *2. In making its determination, the court considered “the attorney’s

experience; the nature of the work performed; the rates awarded in prior cases; and the rates

charged by attorneys in this District with commensurate experience.” Id. The court noted that

other courts in Connecticut had reached similar conclusions. See, e.g., Donato v. Laird, No.

3:14CV00091(JAM), 2017 WL 2616921, at *1 (D. Conn. June 16, 2017) (finding an hourly rate

of $350 for Attorney Merly to be reasonable); Crawford v. City of New London, No.

3:11CV1371(JBA), 2015 WL 1125491, at *3 (D. Conn. Mar. 12, 2015) (awarding fees at the rate

of $410 an hour for two attorneys with over thirty years' experience each in civil rights



                                                 15
Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 16 of 21



litigation); Watrous v. Borner, 995 F. Supp. 2d 84, 89 (D. Conn. 2014) (stating that even an

attorney “who is not a longstanding expert in civil rights litigation could reasonably bill” $350

per hour).


          The Goff court further decided that another attorney with significantly more experience

than the first was only entitled to fees of $500.00 an hour. The court found that the attorney had

more than 49 years experience, had tried countless Section 1983 cases to verdict, lectured

throughout the country on Section 1983 litigation, and wrote several law review articles on the

topic. Id. The court noted that other courts in this District had reached the same conclusion. Id.,

at 2-3.


          Based on Plaintiff’s counsel experience, particularly in civil rights litigation, and given

the rate courts in the District have found reasonable for attorneys with far more experience,

plaintiff’s request for an hourly rate of $450.00 is unreasonable. Plaintiff’s counsel has been an

attorney for less than ten years. See Doc. 35-5, p. 2 of 11. During the first eight years of

practice, he did not specialize in civil rights litigation. Id. Less than two years before filing this

action, plaintiff’s counsel opened a solo practitioner’s office, Allen Law LLC, and decided to

represent students in actions against universities raising a variety of issues, including disability

issues under the American with Disabilities Act and Section 504 of the Rehabilitation Act of

1973. Id. at p. 2-3 of 11. While plaintiff’s counsel attests that he has represented students in

matters involving claims under Title IX and constitutional due process claims, it is not clear how

much of his practice in the last two years has been in this area.


          Given that plaintiff’s counsel has less than ten years’ experience as an attorney, only two

years of which have been spent in representing students in claims against universities, and



                                                   16
Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 17 of 21



considered in the context of decisions by courts in this District to award $350.00 an hour to

attorneys with far more experience, the hourly rate of $450.00 is unreasonable. This court

should reduce that hourly rate to $300.00 to be consistent with other attorney’s fees decisions in

this District.


        Further, several entries listed in the fees requests are clerical tasks or a combination of

clerical and legal work, and, therefore, should be denied or compensated at a much lower rate.

District courts have the discretion to apply an across-the-board reduction of hours billed for time

spent on clerical tasks or block-billed time entries reflecting a mix of clerical and legal work.

Lilly v. City of New York, 934 F.3d 222, 233 (2019) (finding no abuse of discretion on this

ground even when counsel is a solo practitioner). Clerical tasks include “sending and receiving

faxes, requesting and receiving medical records, serving papers, and hand-delivering courtesy

copies of filings to the courthouse,” Lilly, 934 F.3d at 234, and preparing a summons and

complaint for service, ECF filings, entering dates into a calendar, and communications regarding

ordering a court reporter, Cocuzza v. Rockland County, New York, 2019 WL 6498915, at *7.


        Counsel's time sheets reveal a variety of clerical tasks as well as entries that blend clerical

tasks with legal tasks. See, e.g., Doc. 35-7, p. 9 of 12, entries dated 1/16/20 (.50 hour on

“Finalize all papers”); 1/20/20 (2.5 hours on “Prepare complaint for filing; final copyedit of

complaint; file complaint and circulate to client”); 1/21/20 (1.2 hours on “Review orders of court

and ordered deadlines for calendaring; serve court orders on opposing counsel N. Gelston and

state AG; prepare chambers copy for Judge Shea”); 1/22/20 (1 hour on “Prepare service of

process and serve complaint and TRO motion papers on AG’s office by certified mail”); 1/27/20

(.8 hour on “Consult with paralegal researcher M. Maldonado; call with court reporter to order

transcripts”); see also Entries dated 2/5/20; 2/10/20; 2/12/20. The court should deny the plaintiff


                                                  17
Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 18 of 21



the fees requested for these tasks, or reduce these fees to rates reasonable for clerical staff in this

District.


                F.      Fees associated with the second disciplinary hearing (Phase IV)
                        should be reduced because they are not reasonable.

        The plaintiff seeks fees and costs for time spent preparing for and attending the second

disciplinary hearing. See Doc. 35-7, p. 12 of 12. Several of the entries included in this request

are for redundant and/or clerical tasks. Such requests are not reasonable and should be denied.

        A district court must always ensure that hours spent on post-consent decree work are

reasonable in degree. P.J. by & through W.J. v. Connecticut State Bd. of Educ., 931 F.3d 156,

169 (2d Cir. 2019), citing Quaratino, 166 F.3d at 425 (noting that district courts should “exclude

excessive, redundant or otherwise unnecessary hours”); see also Hensley, 461 U.S. at 433-34

(postjudgment litigation, like all work under the fee-shifting statutes, must be reasonable in

degree). Attorneys seeking fees should exclude “excessive, redundant, or otherwise

unnecessary” hours. Hensley, 461 U.S. at 434, 103 S.Ct. 1933.

        In this case, the plaintiff seeks fees for time spent prepping witnesses and preparing

statements for the second hearing. See Doc. 35-7, p. 12 of 12. These fees are redundant given

that the same work had been done for the first hearing. See Doc. 35-7, pp. 7-8 of 12. As such

the fees should be denied. Certain time entries also claim time for filing a complaint with the

Student Conduct Office. Id., p. 12, entries dated 2/10/20 and 2/21/20. The fees requested for

filing a complaint with the Student Conduct Office are also not associated with work to enforce

the consent decree and, therefore, not compensable. Compare Jenkins by Jenkins v. State of Mo.,

127 F.3d 709, 719 (8th Cir. 1997).




                                                  18
Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 19 of 21



       Finally, the plaintiff also claims time for clerical tasks associated with the second hearing

as he does for other phases of the litigation. He claims time for phone calls to schedule the

hearing and witness interviews. Id., p. 12, two entries dated 2/19/20; one entry dated 2/20/20.

As set forth above, this court should decline to award attorney’s fees for clerical tasks.


               G.      Plaintiff’s claims for attorney’s fees and costs associated with
                       preparation of the attorney’s fees application must be reduced so as to
                       constitute no more than twenty-four percent of the total fees and costs
                       awarded.

       Prevailing parties under Section 1988 are entitled to recover a reasonable fee for

preparing and defending a fee application. Hines v. City of Albany, 862 F.3d 215, 223 (2d Cir.

2017). Courts in the Second Circuit have found that a reasonable fee for such time ranges from

eight to twenty-four percent of the total award for total time spent on the case. Osterweil v.

Bartlett, 92 F. Supp. 3d 14, 36 (N.D.N.Y. 2015). Therefore, should this court decide that any

fees or costs for the litigation in this case are compensable, and should the court also find that

some amount of fees and costs for the application itself are compensable, the amount awarded

for time spent on the application must be consistent with this criteria. Any amount in excess of

this range is not “reasonable” under Section 1988(b).



       III.    Conclusion

       Should this court decide that the plaintiff is a “prevailing party” under Section 1988, it

should reduce the requested fees for all of the forgoing reasons.




                                                      DEFENDANTS
                                                      WILLIAM TONG


                                                 19
Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 20 of 21



                                         ATTORNEY GENERAL



                                  BY:    /s/ Mary K. Lenehan
                                         Mary K. Lenehan
                                         Assistant Attorney General
                                         Federal Bar No. ct 15436
                                         165 Capitol Ave.
                                         Hartford, CT 06106
                                         Tel: (860) 808-5210
                                         Fax: (860) 808-5385
                                         Mary.lenehan@ct.gov




                                    20
    Case 3:20-cv-00092-MPS Document 38 Filed 04/27/20 Page 21 of 21



                                    CERTIFICATION


       I hereby certify that on April 27, 2020, a copy of the foregoing Motion for

Extension of Time was filed electronically and served by mail on anyone unable to accept

electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of

the court’s electronic filing system or by mail to anyone unable to accept electronic filing

as indicated on the Notice of Electronic Filing. Parties may access this filing through the

court’s CM/ECF System.




                                                       /s/ Mary K. Lenehan
                                                        (#ct 15436)
                                                       Assistant Attorney General
                                                       165 Capitol Avenue
                                                       Hartford, CT 06106
                                                       Tel: (860) 808-5210
                                                       Fax: (860) 808-5385
                                                       Email: mary.lenehan@ct.gov




                                              21
